Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Regarding claim 1, in line 5, “two ends of the flat tube being…” should read –two ends of each flat tube being…--.
In line 9, “direction of the flat tube,” should read –direction of the flat tubes,--.
In line 11, “…each have a slot running through a wall thereof,” should read –each has a plurality of slots running through a wall thereof,--.
In line 14-15, “…further provided with a protrusion arranged to an inner surface thereof, and the protrusion comprises…” should read --… further provided with a plurality of protrusions arranged to an inner surface thereof, and each protrusion of the plurality of protrusions comprises an arc portion connected to an edge of a respective slot and…--.
Regarding claim 3, for clarity, the claim should read –wherein each flat tube of the plurality of flat tubes passes through a respective slot of the plurality of slots and is connected to a protrusion of the plurality of protrusions.--.
Regarding claim 4, in line 1, “…the flat tube and the protrusion…” should read –…the flat tubes and the protrusions…--.
Regarding claim 5, in line 1, “…wherein the slot is formed…” should read --…wherein the slots are formed…--.
Regarding claim 7, in line 4, “…wherein the flat tube in the bent region has a same width as the flat tube in…” should read --… wherein the flat tubes in the bent regions have a same width as the flat tubes in …--.
Regarding claim 8, in line 2, replace the words “tube” with –tubes--.
Regarding claim 9, in line 1, “…the flat tube has…” should read --…the flat tubes have…--.
In lines 3-4, replace the words “tube” with –tubes--.
Regarding claim 10, in lines 2-3, replace the words “tube” with –tubes--.
Regarding claim 12, in lines 3 and 5, replace the words “donated” with –denoted--.
Regarding claims 2, 6, 11 and 13-18, the claims are objected by virtue of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 5, there is no basis for “different parts of the wall of the first header having different thicknesses, and different parts of the wall of the second header having different thicknesses.” 
The instant disclosure does not discussed features of the headers regarding different parts of the wall of the first header having different thicknesses, and different parts of the wall of the second header having different thicknesses.
Following the instant disclosure, particularly page 7 of the instant specification (paragraph 0039 of the PG Pub No. 2020/0378692), the claim has been interpreted to mean:
--wherein the first header and the second header have different wall thicknesses.--.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 5-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, based on the 112(a) rejection, above, the claim has been interpreted to mean:
--wherein the first header and the second header have different wall thicknesses.--.
Regarding claim 11, it is unclear how a maximum value of the flow cross-sectional area of the at least one of the flow channels can be configured to obtain the sum of the flow cross-sectional areas. It is unclear which sum of which cross-sectional areas the claim is referring to.
Regarding claims 6 and 8-10, the claims are rejected by virtue of their dependency on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chapp et al. (US 5,826,649, herein “Chapp”) in view of Scoville et al. (US 2005/0133207, herein “Scoville”), Granetzke (US 4,960,169) and Kitazaki (US 2004/0069476).
Regarding claim 1, Chapp discloses: 
a bent heat exchanger (fig. 1), comprising: 
a first header (10) and a second header (14) (fig. 1), 
each of the first header (10) and the second header (14) comprising a bent segment (40, 42, 44, 46) and a straight segment adjoining the bent segment (40, 42, 44, 46) (fig. 1),
the bent segment (40) of the first header (10) being corresponding to the bent segment (44) of the second header (14) (fig. 1);
a plurality of flat tubes (22) (fig. 2),
two ends of each flat tube (22) being connected to the first header (10) and the second header (14) respectively (fig. 2),
the plurality of flat tubes (22) being spaced apart from one another along axial directions of the first header (10) and the second header (114) (fig. 2); and
fins (30), each fin (30) disposed between adjacent flat tubes (22) (fig. 1), extending in a corrugated shape [col. 3, line 6] along a length direction of the flat tubes (22) (fig. 2), and comprising flat-straight segments and arc segments (fig. 2), each arc segment being connected between adjacent flat-straight segments (fig. 2),
wherein the first header (10) and the second header (14) each have a plurality of slots (18, 20) running through a wall thereof (fig. 1), and the flat tubes (22) pass through the slots (18, 20) to extend into the first header (10) and the second header (14), respectively (fig. 1) [col. 2, line 64 – col. 3, line 1].
Chapp does not disclose:
the first header and the second header each being provided with a plurality of protrusions arranged to an inner surface of the wall thereof,
each protrusion of the plurality of protrusions comprising an arc portion connected to an edge of a respective slot and an extension portion protruding inwards from the arc portion,
an arc radius of the arc portion being less than or equal to a thickness of the wall of the corresponding first header or second header, and greater than 0.6 times the thickness of the wall of the corresponding first header or second header.
Scoville, also directed to air-cooled heat exchangers (fig. 1) comprising headers (10, 12) with tube slots (16), flat tubes (20) passing through the slots (16), and fins (26) disposed between adjacent flat tubes (20), teaches that protrusions (18) arranged to an inner surface of header walls between each tube slots (16) are an obvious variation of flat walls (with not protrusions) between slots [par. 0042, lines 12-16]; and Granetzke teaches that protrusions (24) arranged in header walls between each tube slots (26) (fig. 2) provide increased resistance to internal fluid pressure [col. 3, lines 23-27].
Kitazaki, also directed to air-cooled heat exchangers (fig. 3A) comprising headers (2) with tube slots (7), flat tubes (1) passing through the slots (7), and fins (3) disposed between adjacent flat tubes (1), teaches that it is old and known in the art to design arc portions (11, 12) of heat exchanger headers (2) based on different radiuses (r, Ra, Rb) of the arc portions (11, 12) of the header (2) and the thickness (T) of the header wall (2a) (figs. 1B, 2B) [par. 0008-0014] for the purpose of securing enough internal fluid pressure resistance while reducing the header weight [par. 0015]. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Chapp the teachings of Scoville, Granetzke and Kitazaki,
to have:
the first header and the second header each being provided with a plurality of protrusions arranged to an inner surface of the wall thereof,
each protrusion of the plurality of protrusions comprising an arc portion (Scoville 18, Granetzke 24) connected to an edge of a respective slot and an extension portion (Kitazaki, fig. 2A) protruding inwards from the arc portion,
in order to provide increased resistance to internal fluid pressure, and
to have:
an arc radius of the arc portion being less than or equal to a thickness of the wall of the corresponding first header or second header, and greater than 0.6 times the thickness of the wall of the corresponding first header or second header, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, arc radiuses of arc portions and thicknesses of header walls are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, secures enough internal fluid pressure resistance while reducing the header weight. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger header is defined by variables including arc radiuses of arc portions and thickness of header walls, were disclosed in the prior art by the combination of Chapp and Kitazaki, it is not inventive to discover the optimum workable range by routine experimentation.

Regarding claim 2, as it applies to claim 1, above, the combination of Chapp and Kitazaki discloses: 
the arc radius of the arc portion located in the first header being less than or equal to the thickness of the wall of the first header, and greater than 0.6 times the thickness of the wall of the first header, and 
the arc radius of the arc portion located in the second header being less than or equal to the thickness of the wall of the second header, and greater than 0.6 times the thickness of the wall of the second header,
upon application of the result effective variable condition taught by Kitazaki [par. 0008-0014].
Regarding claim 3-4, the combination of Chapp, Scoville, Gronetzke and Kitazaki discloses:
each flat tube (Chapp, 22) of the plurality of flat tubes (Chapp, 22) passing through a respective slot (Chapp, 18, 20) of the plurality of slots (Chapp, 18, 20).
the recitations "…and is connected to the protrusions by welding" and “the flat tubes and the protrusions are connected by brazing” are considered to be product by process limitations (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Chapp is the same as or makes the product claimed obvious, meeting this limitation of the claim. Further, welding and brazing are well known techniques to connect tubes and headers in the heat exchanger art. Chapp, for instance, discloses the tubes (22) being connected to the slots (18) of the header (10, 14) by brazing [col. 2, line 67 – col. 3, line 4].
Regarding claim 7, Chapp discloses: 
the bent heat exchanger having a bent region (40, 42, 44, 46) and a straight region adjacent to the bent region (40, 42, 44, 46) (fig. 1), and the bent segment (40, 42, 44, 46) is arranged in the bent region (40, 42, 44, 46), and the straight segment is arranged in the straight region (clearly seen in fig. 1),
wherein the flat tubes (22) in the bent regions (40, 42, 44, 46) have a same width as the flat tube (22) in the straight regions (a review of col. 3, lines 24-48, clearly concludes that all tubes -22- have the same width).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chapp, Scoville, Granetzke and Kitazaki, as applies to claim 1, above, and further in view of Muir et al. (US 8,479,528, herein “Muir”).
Regarding claim 5, the combination of Chapp, Scoville, Granetzke and Kitazaki does not disclose:
the first header and the second header having different wall thicknesses.
the sizing of first and second headers in air-cooled type heat exchangers is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or size the first and second headers having a diameter to optimize flow distribution and a thickness to give sufficient burst pressure or, for instance, having a diameter of the outlet header being larger than a diameter of the inlet header to facilitate separating the liquid of the bi-phase coolant from the gas of the bi-phase coolant in the coolant channels, as taught by Muir, who teaches an air-cooled heat exchanger having an inlet header (176) and an outlet header (178) (fig. 3) wherein a diameter of the outlet header (178) is larger than a diameter of the inlet header (176) to facilitate separating the liquid of the bi-phase coolant from the gas of the bi-phase coolant in the coolant channels [col. 12, lines 28-33].
Therefore, it would have been an obvious matter of design choice to modify the first and second headers of the combination of Chapp, Scoville, Granetzke and Kitazaki, as taught by Muir, to have the first header and the second header having different outer diameters and to modify the first and second headers of Chapp to have different wall thicknesses, in order to facilitate separating the liquid of the bi-phase coolant from the gas of the bi-phase coolant in the coolant channels and a thickness to give sufficient burst pressure. Further, Applicant has not disclosed that having the first and second headers arranged in this specific manner solves any stated problem or is for any particular purpose.
 the recitation "the slots are formed by stamping” is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by the combination of Chapp, Scoville, Granetzke and Kitazaki is the same as or makes the product claimed obvious, meeting this limitation of the claim.
Regarding claim 6, as it applies to claim 1, above, the combination of Chapp and Kitazaki discloses: 
the arc radius of the arc portion located in the first header is less than or equal to a minimum thickness of the wall of the first header, and greater than 0.6 times the minimum thickness of the wall of the first header, and 
the arc radius of the arc portion located in the second header is less than or equal to a minimum thickness of the wall of the second header, and greater than 0.6 times the minimum thickness of the wall of the second header,
upon application of the result effective variable condition taught by Kitazaki [par. 0008-0014].

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chapp, Scoville, Granetzke and Kitazaki, as applies to claim 1, above, and further in view Bahel et al. (US 7,908,126, herein “Bahel”).
Regarding claim 12, Chapp discloses: 
a thickness of the fin being denoted as FT, 
the first header and the second header having an equal outer diameter and both outer diameters of the first header and the second header are denoted as OD, 
the first header and the second header having an equal wall thickness and both wall thicknesses of the first header and the second header being denoted as T, 
a width of the flat tubes being denoted as W, 
an arc radius of the fin being denoted as FR, and 
a height of the fin being denoted as FH, 
(see annotated fig. 2-CHAPP, below).

    PNG
    media_image1.png
    637
    540
    media_image1.png
    Greyscale


Chapp does not disclose:
0.01 ≤ (100ᵡFTᵡFRᵡT)/(FHᵡOD) ≤ 9.
Bahel, directed to designing heat exchangers for HVAC systems [Abs. lines 1-4], teaches that the geometry of a heat exchanger is defined by variables including fin thickness, outside diameter of headers, thickness of headers, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs (in the case of a wave fin, arc radius fin height, etc.) [col. 14, lines 33-47] for the purpose of optimizing performance of the system.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.01 ≤ (100ᵡFTᵡFRᵡT)/(FHᵡOD) ≤ 9, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, fin thickness FT, outside diameter of headers OD, thickness of headers T, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including fin thickness, outside diameter of headers, thickness of headers, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 13, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.0004 ≤ (100ᵡFTᵡFR)/(FHᵡOD) ≤ 0.59, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, fin thickness FT, outside diameter of headers OD, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including fin thickness, outside diameter of headers, thickness of headers, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 14, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.02 ≤ (FTᵡFR)/FH ≤ 6, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, fin thickness FT, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including fin thickness, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 15, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.002 ≤ FT/FH ≤ 0.04, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, fin thickness FT, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including fin thickness, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 16, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.0061 ≤ FR/FH ≤ 0.6, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, fin thickness FT, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including fin thickness, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 17, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.04 ≤ T/OD ≤ 0.25, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, outside diameter of headers OD and thickness of headers T are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including outside diameter of headers OD and thickness of headers T, were disclosed in the prior art by the combination of Chapp and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 18, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.0005 ≤ FT/OD ≤ 0.015, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, fin thickness FT and outside diameter of headers OD are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including fin thickness and outside diameter of headers, were disclosed in the prior art by the combination of Chapp and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 19, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.0016 ≤ FR/OD ≤ 0.4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, outside diameter of headers OD, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including outside diameter of headers, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.
Regarding claim 20, as applied to claim 12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have 0.05 ≤ FH/OD ≤ 2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, outside diameter of headers OD, fin pattern and corresponding fin pattern geometry inputs (arc radius of the fin FR and fin height FH) are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal combination of those variables, heat transfer is optimized while having sufficient burst pressure. Therefore, since the general conditions of the claim, i.e. that the geometry of a heat exchanger is defined by variables including outside diameter of headers, fin pattern (e.g. flat, louvered, wave) and corresponding fin pattern geometry inputs, were disclosed in the prior art by the combination of Chapp and Bahel, it is not inventive to discover the optimum workable range by routine experimentation.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763